Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 10, 2017

                                     No. 04-17-00334-CV

   Louis DORFMAN, K.I. Holdings, Ltd., Sam Myers, JMD Resources, Inc., Billy Cogdell
 Bowden, Barbara Stanfield, Stacey Dorman Kivowitz, Julia Dorfman, Mark Dorfman, Samuel
  Grant Dorfman, Individually and as Independent Executor of the Estate of Sam Y. Dorfma,
                                         Appellant

                                               v.

       VICEROY PETROLEUM, LP, 1776 Energy Partners, LLC and Shirley Wiatrek,
                                Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 15-08-00185-CVK
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER
        Leticia M. Escamilla’s notification of late record is hereby noted. The reporter’s record
is due on or before September 4, 2017.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk